Order entered December 19, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01226-CV

                          IN RE ASHLEY SCOTT ECHOLS, Relator

                  Original Proceeding from the 116th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-13626

                                              ORDER
                        Before Justices Lang-Miers, Fillmore, and Stoddart

       In accordance with this Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the trial court to issue a written order

vacating its order of August 23, 2018, within fifteen (15) days of the date of this order. We

further ORDER the trial court to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order. Should the trial court

fail to comply with this order, the writ will issue.




                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE